Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 3, 2020

                                       No. 04-20-00361-CV

   Rogelio DE HOYOS, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle Co., RDH Site
                     Concrete Company and all other Occupants,
                                   Appellants

                                                 v.

                      Jose Luis CRUZ, Individually and as the Independent
                           Administrator of the Estate of Enedina Cruz,
                                             Appellee

                          From the County Court, Brooks County, Texas
                                 Trial Court No. 20-01217-CV
                           The Honorable Eric Ramos, Judge Presiding


                                          ORDER

        On August 13, 2020, we ordered appellants to show cause in writing why this appeal
should not be dismissed for lack of jurisdiction after the trial court granted appellants’ motion for
new trial. Appellants responded on August 24, 2020, stating that the trial court conducted a new
trial on August 7, 2020, and that the trial court rendered a final judgment on August 10, 2020.
On August 11, 2020, appellants filed a notice of appeal from the trial court’s August 10, 2020
final judgment. Accordingly, it is ORDERED that the appeal is RETAINED on the docket of
this court as an appeal from the trial court’s August 10, 2020 final judgment.

        Appellant’s pending motions, which were filed prior to the trial court’s August 10, 2020
final judgment, are DENIED WITHOUT PREJUDICE.

        It is ORDERED that the trial court clerk’s record and the reporter’s record are due no
later than thirty days from the date of this order.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court